Case 2:20-mj-16095-ARM Document4 Filed 09/23/20 Page 1 of 1 PagelD: 4

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA MAGISTRATE NO.:_ e&O- )bOAS

Vv. CRIMINAL ACTION

ORDER OF RELEASE
Steven Loporto

The Court orders the defendant is or

dered released on a personal recognizance bond with
the following bail conditions:

A Reporting, as directed, to U.S. Pretrial Services;
(Y) Substance Abuse testing/treatment, as directed by U.S. Pretrial Services:
( ) Mental Health testing/treatment as directed by U.S. Pretrial Services:

) The defendant shall appear at all future court proceedings;

( ) Other:

 

/s/ Steven Loporto 9/23/20
DEFENDANT DATE

It is further ORDERED that the defendant be furnished with a copy of this order and a notice
of the penalties applicable to violation of conditions of release.

GEL bili #? -Z Cine Do
(NTHONY R. }fAUTONE
U.S. MAGISTRATE JUDGE

Vo po
7 h#

DATE
